Citation Nr: 1536894	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation of traumatic arthritis of the right knee in excess of 10 percent prior to July 19, 2010 and in excess of 20 percent thereafter.  

2.  Entitlement to service connection of a left knee condition to include as secondary to service-connected right foot and right knee disabilities.  

3.  Entitlement to service connection of a low back condition, to include as secondary to service connected right foot and right knee disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1994 to December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2013 the Board remanded the Veteran's claim for an increased rating for a right knee disability and service connection for left knee and back disabilities.  The development orders by the Board were at the very least substantially complied with; and, as such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Prior to July 19, 2010 the Veteran's service connected right knee disability was not manifested by any recurrent subluxation or instability; and no ankylosis, impairment of the tibia and fibula with moderate knee or ankle disability, or frequent locking or joint effusion was shown.

2.  From July 19, 2010 onward, the Veteran's service-connected right knee disability is not shown to cause any recurrent subluxation or instability, and no ankylosis, impairment of the tibia and fibula with marked knee or ankle disability or frequent locking and joint effusion is shown.  

3.  Flexion in the Veteran's right knee was not shown to be functionally limited to less than 30 degrees prior to July 19, 2010 and was not shown to be functionally limited to 15 degrees or more at any time.  The extension of the Veteran's right knee has not been shown to be functionally limited at any point during the course of his appeal.

4.  The evidence of record does not show that the Veteran's left knee disability had its clinical onset in service, or is otherwise related to his active duty or to a service connected disability. 

5.  The weight of evidence makes it less likely than not that the Veteran's low back disability is proximately due to or aggravated by his either his military service or by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to July 19, 2010 and in excess of 20 percent thereafter for right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261, 5262 (2015).

2.  The criteria for service connection for a left knee disability, to include as secondary to the Veteran's right foot and right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a low back disability, to include as secondary to the Veteran's right foot disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records and private treatment records have been associated with the record and the Veteran has not reported receiving any VA treatment or identified any evidence that has not otherwise been obtained.  The Veteran and his representative have also provided statements and argument in support of his claim.  VA examinations of the Veteran's knees and back were conducted in May 2007, April 2011 and June 2013.  The examinations described the Veteran's disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran submitted a statement in September 2013, and his representative provided an August 2015 brief, disagreeing with the findings of the June 2013 VA examiner, and arguing that the examiner made inadequate assertions about the Veteran's history as a child, as he did not have all of his information.  The Board acknowledges the Veteran's statements, and concedes that the Veteran currently experiences pain in his knees and back.  However, the Board nevertheless finds that the VA examination is adequate, because the examiner considered the Veteran's medical history and rendered a competent and probative nexus opinion consistent with the evidence of record.  The Veteran and his representative also took issue with the examiner's opinion to the extent that he indicated that the Veteran's injury was commonly seen in people who do gymnastics or play tennis or football, none of which the Veteran reported playing.  However, the point of the examiner's statement was that the Veteran's disabilities were common with athletes, such as the Veteran, not that the Veteran played a specific sport.  Moreover, the examiner's reference in making such a statement was addressing the pars defect, which it is undisputed that the Veteran has.  Thus, the cause of the pars defect, so long as it was not military service, is immaterial to the resolution of this issue.  The examiners also reviewed the medical literature on the subject matter.  As such, the Board does not find the opinions to be inadequate.   

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined to do so.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Entitlement to an Increased Evaluation for a Right Knee Disability

The Veteran was initially granted a 10 percent evaluation for his right knee disability in April 2000 under Diagnostic Code 5010.  He filed for an increase in the rating in a July 2006 claim, and was assigned a higher evaluation of 20 percent from July 19, 2010 onward in a December 2011 rating decision under Diagnostic Code 5262.  The Board notes that because the maximum benefit was not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating at any point during the course of the Veteran's appeal.

The Board notes that the Veteran has not undergone a total knee replacement; therefore, Diagnostic Code 5055 is not relevant to discuss here.  Furthermore, the evidence does not establish ankylosis of the right knee, dislocated semilunar cartilage, or dislocation or removals or genu recurvatum at any time during the course of the Veteran's appeal; and there has been no allegation to the contrary.  Thus, Diagnostic Codes 5256, 5258, 5259 and 5263 do not apply.  38 C.F.R. § 4.71a (2015).  For example, it was noted on occasion that the Veteran had not experienced any meniscus (e.g. semilunar cartilage) problems. 

With these Diagnostic Codes excluded, the Board will address whether the Veteran is entitled to a greater rating based on Diagnostic Code 5262, applicable to the impairment of his tibia and fibula, Diagnostic Code 5010, applicable to degenerative arthritis, Diagnostic Code 5257, for subluxation or lateral instability, and Diagnostic Codes 5260 and 5261, applicable to limitation of motion.   

The Veteran was afforded a VA examination for his knees in May 2007.  At that examination the Veteran reported aching pain in his right knee, and noted that the knee would give way sometimes.  He noted that it would swell often.  Upon examination, the examiner found that the Veteran's range of motion measurements for his right knee were 120 degrees of flexion with full extension.  The right knee had minimal effusion with mild medial joint line tenderness.  The examiner noted that there was no ligamentous instability in either knee, but that there was moderate subpatellar crepitus on the right knee.  Repetitive motion was not noted to change the range of motion of the knee, but the examiner specified that during a flare up the Veteran might have further limited range of motion, pain and functional incapacity.  He noted that he was not able to estimate the additional loss.  X-rays showed traumatic arthritis of the right knee.  

In April 2011 the Veteran was afforded another VA examination for his right knee.  At that examination the Veteran noted that he had pain in his right knee all the time, and described the pain as sharp and throbbing.  He noted that only pain medicine relieved it and stated that the pain was worse when he stood on the hard floor.  He noted that he walked 2-3 blocks and pain and tightness in his posterior knee would occur.  The Veteran also stated he felt tightness and stiffness in the morning, and that it would take about 2 hours to overcome the stiffness.  The Veteran noted that he does all activities of daily living unassisted.  He reported that he uses a knee brace on his right knee, but the examiner noted he did not have the brace with him at the examination.  The Veteran also reported using the brace when cutting the grass or riding a lawnmower, and further noted that he used a heating pad at bedtime.  The Veteran noted that he experienced flare ups, which lasted about one week each and were precipitated by walking or with no known cause.  They occurred approximately once or twice a month, and symptoms were tightness and pain in the posterior knee.  The Veteran worked at a job processing claims for the VA, and stated that he was able to do his job at the time despite his knee pain and reported problems.  

Upon examination, the examiner found showed no abnormal heat or warmth in the knees.  Palpitation revealed some joint line tenderness and pain, but tests for stability were normal, including the drawer test, the Lachman test and tests of collateral ligaments.  The McMurray test was objectively positive on the right knee and the range of motion measurements were as follows: flexion ended at 80 degrees, and extension ended at 0 degrees.  The examiner noted that the Veteran's flexion after repetitive motion ended at 64 degrees, and that "range of motion of flexion was obtained anywhere from 0-30 degrees to 0-80 degrees."  However, the examiner specifically noted that he did not think the Veteran produced a maximal effort.  The examiner also noted that extension was noted to be painfully done with the Veteran seated at the table.  X-rays showed traumatic arthritis in the right knee, which the examiner estimated was of a moderate severity.  

Between 2010 and 2012 the Veteran received treatment for his knee at the Jackson Mississippi VAMC.  During this period the Veteran reported experiencing increasing knee pain and pressure in his right knee.  The Board notes that although the Veteran noted experiencing knee pain and having to self-treat with Motrin frequently, in July 2012 he demonstrated full range of motion of the right knee.  

In June 2013 the Veteran was afforded another VA examination.  The Board observes the examiner's report that although the Veteran walked into the clinic fairly normally after only sitting in the waiting room briefly, after a longer period of sitting in the examination room he favored the right knee when walking down the hall.  He stated, as he walked down the hall, that he was experiencing stiffness in his knee initially but that it loosened up as he moved around.  The Veteran reported at that examination that he primarily had pain in the patella tendon and along the medial joint line.  He reported that his right knee had a chronic level of pain and flared up faster than his left knee.  He noted that the pain and level of functioning was worse over the years but otherwise the condition was stable in terms of location of pain and what caused the pain; however, the pain flared up with extended walking.  The Veteran stated that he could walk about 100 yards, but that the flare ups impacted the function of his knees; specifically, he reported experiencing flare ups when he did activities such as washing his car, walking or standing.  The frequency of flare ups was dependent on his activity level, and would be as frequent as twice weekly and could take two days to resolve.  The flare ups could be one time a week or be brief in nature.  The examiner noted that based on the Veteran's explanation during the flare ups, he had increased stiffness and pain, but the range of motion available was essentially stable although it would be more difficult in terms of moving with more pain.  

Upon examination the examiner noted that the Veteran's right knee range of motion measurements were as follows: his flexion ended at 100 degrees with pain at 80 degrees.  His extension ended at 0 degrees with pain at 0 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with three repetitions, and his post test flexion ended at 110 degrees and post test extension ended at 0 degrees.  The examiner reported that the Veteran did not have additional limitation of motion of his knees and lower legs following repetitive use testing, but did have several factors that impacted the functioning of his knee, including less movement than normal and pain on movement in both knees.  He had tenderness and pain on palpation of the joint line tissues of both knees.  Anterior and posterior stability tests were both normal, his medial lateral stability test was normal, and the examiner found no evidence of patellar subluxation or dislocation in either knee.  The examiner further noted that the Veteran had no history of meniscal conditions or meniscal surgery, and no history noted of any knee or joint replacements.  The examiner noted that the Veteran did not have any scars related to his listed conditions, but that he did have tenderness in his bilateral knees inferior to the medial aspect of the patella and the medial joint line, which was worse in the right knee than the left.  The examiner noted that the Veteran used elastic wraps around both his knees as an assistive device regularly.  X-rays from 2010 showed degenerative traumatic arthritis in the right knee, but no evidence of patellar subluxation.  

With regard to his employment, the Veteran noted that his knee condition impacted his ability to work; specifically, he said that he would need a position where he was not required to stand or sit for extended periods of time.  The examiner noted that extensive amounts of squatting, climbing or heavy lifting would not be advisable as it would aggravate his pain level.  However, the examiner found that the Veteran's knees would not cause limitations in sedentary work and that he would be able to do most light duty and some moderate duty work.  

Turning to an evaluation of the evidence of record, the Veteran is currently in receipt of 10 and 20 percent disability evaluations.  For the reasons discussed below, the Board finds that the Veteran's claim for schedular ratings in excess of 10 and 20 percent must be denied.  

The Board finds that an impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, a moderate knee or ankle disability warrants a 20 percent rating, a marked disability of the knee or ankle warrants a 30 percent rating and 40 percent is allowed when there is nonunion of the knee, with loose motion requiring a knee brace.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by X-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.

Prior to July 19, 2010, the Veteran was rated under Diagnostic Code 5010 for his right knee disability, and was assigned a 10 percent rating based on pain.

Additionally, the Veteran is not entitled to a rating in excess of 10 percent prior to July 19, 2010 under Diagnostic Code 5262, as he has not shown a tibia and fibula impairment with moderate knee or ankle disability during this period.  In this regard, the May 2007 examination did not make note of any such impairment.  

From July 19, 2010 onward, the Veteran was rated under Diagnostic Code 5262.  The Board notes that during this period the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5262 as he has not shown malunion of the tibia and fibula with a marked knee or ankle disability.  In fact, despite the RO rating the Veteran under Diagnostic Code 5262, the Board notes that the Veteran has not appeared to show any impairment of the tibia or fibula during his entire appeal period.  For example, at the VA examination in July 2013, the examiner found no tibial impairment.  

The Board now turns to whether the Veteran is entitled to a separate evaluation for limitation of flexion and extension of the affected joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  In this case, the Board finds that the Veteran is not entitled to a greater rating based on the Diagnostic Codes applicable to limitation of motion of the right knee.  

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Limitation of extension to 5 degrees warrants a 0 percent rating. Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

During the appeal period, the Veteran has not consistently shown a limitation of flexion less than 60 degrees.  In fact, at May 2007 and June 2013 examinations the Veteran's flexion ended at 120 and 100 degrees, respectively.  The Board notes that at his April 2011 examination the examiner noted that the Veteran's flexion ended at 80 degrees, specifically noting that the "range of motion of flexion was obtained anywhere from 0-30 degrees to 0-80 degrees."  The Board notes the large margin of this measurement, and finds that as it is an outlier, and as the examiner took care to report that he did not believe the Veteran had put forth his maximum effort.  

Here, to warrant a higher rating for his right knee, the Veteran's flexion would have to be shown to be functionally limited to 30 degrees prior to July 19, 2010 or to 15 degrees since that time, given the compensable ratings that have already been assigned under Diagnostic Code 5262.  As discussed, the Veteran has consistently shown flexion greatly exceeding these benchmarks.  At the April 2011 VA examination, there was some question as to the amount of true flexion the Veteran really had, given his effort.  However, even taking the examination as shown flexion functionally limited to 30 degrees, the Veteran would still not warrant a rating in excess of 20 percent, as such would require flexion to be limited to 15 degrees. 

With regard to extension, the Veteran has demonstrated full extension at all three of his VA examinations.  He noted that he had pain upon extension at his April 2011 examination, but was still able to extend fully.  As such, the Board finds that a separate rating is not warranted based on the Veteran's extension.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board notes that the Veteran has reported experiencing pain and flare ups during his period on appeal; however, as the Veteran is already in receipt of 10 and 20 percent the Board does not find a basis to assign a higher rating due to functional limitation.  To this end, the Board notes that even if range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  As noted, even with pain and after repetitive motion testing, the Veteran still consistently demonstrated range of motion well in excess of what would be required for even a noncompensable rating under the schedular rating criteria.  Therefore, a rating in excess of 10 and 20 percent is not warranted based on limitation of motion for the periods on appeal.

The Board has also considered whether a separate rating is warranted based on either instability or recurrent subluxation under Diagnostic Code 5257.  As an initial point, there has been no showing of recurrent subluxation, and the VA examinations have consistently found no subluxation.  With regard to instability, the Board does not find sufficient evidence to support the assignment of a separate compensable rating.  In reaching this conclusion, the Board acknowledges the Veteran's report at his 2007 VA examination that he had experienced giving way at times.  However, on examination, the examiner found no ligamentous instability.  At his April 2011 examination, the Veteran reported using a knee brace on his right knee when he cut grass, but he was not wearing the brace at the time of the examination, and all stability testing was normal on physical examination.  Similarly, stability tests were normal at the July 2013 VA examination, although again the Veteran reported periodic giving way.  VA treatment records likewise do not document any instances of falls or complaints of instability.  The Board is sympathetic to the Veteran's assertions that he has experienced periodic "giving way" of his knees, but he has not reported any falls as a result of such symptoms, and while he wears a knee brace on occasion, it is clear that the brace is not required.  Given the consistently normal findings on stability tests, the Board concludes that a separate compensable rating is not warranted as mild right knee instability is not shown or approximated.  

The Board has also considered whether further staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the Veteran is already in receipt of staged (10 and 20 percent) ratings during this appeal, and no increase under any of the relevant Diagnostic Codes has been demonstrated.

Accordingly, the Board finds that the weight of the evidence is against the assignment of a schedular rating greater than 10 percent prior to July 19, 2010, and greater than 20 percent from then onward for the Veteran's right knee disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5010 and 5262, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain due to his arthritis and impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a.  The 10 and 20 percent ratings under Diagnostic Codes 5010 and 5262 were granted based on recognition of the Veteran's symptomatic disability characterized by pain and impairment of the knee of moderate severity.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's right knee related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right knee disability with pain, stiffness, tightness and flare ups and referral for consideration of an extraschedular evaluation is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, at his most recent June 2013 VA examination the Veteran noted that he was working assisting moving files at the VA regional office, and the examiner noted that the Veteran would have no limitations with such sedentary work.  Importantly, the Veteran has not averred that he is unable to work on account of his right knee disability. Thus, the Board finds that Rice is inapplicable. 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Left Knee Disability, to Include as Secondary to Right Foot and Knee Disabilities

In July 2006 the Veteran filed a claim for service connection, to include as on a secondary basis, for his left knee disability.  

Regarding the Veteran's possible presumptive service connection, there is no documented evidence of record indicating that he was diagnosed with arthritis of the left knee within a year of his separation from service.  The Veteran was diagnosed with arthritic changes in his left knee in May 2007, almost a decade after his discharge, and there is no post service treatment for his left knee or record of complaints about his left knee, which would indicate any continuity of symptoms.  Therefore, the presumption does not apply.  

With respect to the first element of Shedden, the evidence of record shows that the Veteran is currently diagnosed with arthritic changes and calcific tendonitis of the left knee.  Therefore, the Veteran has a current disability and the first element of Shedden has been satisfied.  

Turning to crucial element two, in-service incurrence of an injury or disease, to the extent that the Veteran has generally, by virtue of filing a claim for service connection, contended that his left knee is related to his military service.  However, for the reasons provided below, the Board finds that the competent and probative evidence of record outweighs these contentions.  

Having reviewed the evidence of record, the only evidence which suggests that the Veteran's disability either began during or was otherwise caused by his military service is his contention that it is related to service.  The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran, as a lay person, can competently testify about symptoms he experienced in service or symptoms he observed.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's claim that his disability is related to service is outweighed by the objective evidence of record.

First, the Veteran's service treatment records do not reflect any complaints of a left knee disability during service and there were no abnormal findings relating to his left knee at his 1999 separation examination.  Element (2) of Shedden (an inservice injury) is therefore not met, and the Veteran's claim for direct service connection for a left knee disability fails on this basis. 

The Board acknowledges the Veteran's statement asserting a relationship between his service and his disabilities.  Unfortunately, his assertion does not serve as a competent nexus, as the determination as to how an internal joint changed is considered to be a complex medical question.  Nevertheless, given his assertions and the in-service back injury he incurred, VA obtained medical opinions to address the etiology of the Veteran's left knee disability in May 2007 June 2013.  

In May 2007, a VA examiner noted that the Veteran had arthritis of the left knee, but found that it was due to the natural aging process instead of service.  In June 2013 another VA examiner confirmed this opinion, reporting that it was less likely than not that the Veteran's left knee disability was related to his service.  Therefore, as described, there is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed left knee disability and his military service.  Of note, the Veteran has not submitted any medical opinion suggesting that his service connected disabilities caused his left knee disability.  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his left knee disability and his military service.  The ability to render an opinion on such conditions requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his disability and military service to be of limited probative value.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, the lay statements offered by the Veteran in support of his own claim is not competent evidence of a nexus.

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.
For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  The benefit sought on appeal is accordingly denied on a direct basis.

The Board now turns to whether the Veteran can be granted service connection for his left knee disability on a secondary basis, as due to either his service connected right knee or right foot disabilities.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2015).

As noted above, the Veteran has current diagnoses of a left knee condition.  As the Veteran is service connected for a right knee disability and right foot disability, the only issues for resolution are whether a service connected disability caused or aggravated the Veteran's left knee disability.  

After examination of the Veteran and consideration of his medical history, the May 2007 and June 2013 VA examiners opined that the Veteran's left knee disability was neither caused, nor aggravated, by either his right foot or right knee disabilities.  Specifically, the examiners found that it was not proven in literature that a right foot or knee disability, such as the Veteran's, would cause or aggravate such condition as his left knee arthritis.  The examiners also observed that the Veteran had risk factors of genetic, mechanical and environmental nature that would have made him more susceptible to such condition.  These opinions have not been undermined or controverted by any competent medical evidence, and they are found to be highly probative as they were provided by medical professionals, were grounded in the facts of the Veteran's case, and included a review of the requisite medical literature.  As such, they are afforded great weight.

With regard to the Veteran's left knee disability, the Board finds that the most probative evidence of record are the May 2007 and June 2013 examiners' opinions asserting that the Veteran's left knee disability was not caused or aggravated by his service-connected disabilities.  The Board also takes note of the Veteran's lay statements asserting a nexus between his current knee disability and his service connected right knee and foot disability.  However, the Veteran  is not competent to provide a medical conclusion as to a relationship between his in-service injury and his current arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that radiological studies, physical examinations, and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's lay statements have little probative value.

The preponderance of the evidence is therefore against the existence of a nexus between the Veteran's service connected disabilities and his current left knee disability; therefore service connection for a left knee disability on a secondary basis is denied.  

Low Back Disability as Secondary to Right Foot and Right Knee Disabilities

The Veteran is also seeking service connection for his back either directly as a result of his military service or as secondary to his right foot and knee disabilities.

There is no dispute that the Veteran currently has a back disability.  At his VA examination in July 2013, he was diagnosed with spondylolysis and spondylolisthesis.  This diagnosis was also rendered following a private medical examination in 2006 and following a VA examination in May 2007.

At the VA examination in June 2013, the Veteran reported that he was seen in August 1996, while in service, for lower back pain which he experienced after someone had fallen over him playing basketball.  The evaluation was normal for back function at the time.  The Veteran could not recall any other incident of significant injury to his back, and reported that he first began experiencing  significant lower back pain in approximately 2005.  

As to direct service connection, the Veteran's service treatment records show that he received back treatment in service on a single occasion, in August 1996, after playing basketball.  He was diagnosed with a strain, given medication, and provided activity restrictions for a week with instructions to return if the conditions persisted or worsened.  However, it is not shown that the Veteran ever sought treatment for back problems thereafter during his remaining three years of service.  In September 1999, the Veteran specifically denied experiencing any recurrent back pain on medical history survey completed in conjunction with his separation physical.  Of note, the Veteran did reported experiencing a number of conditions on the survey, suggesting that he took the time to review the document and adding weight to the fact he was not experiencing any back problems at that time.  The Veteran's back was found to be normal by his separation physical.

At separation, the Veteran filed claims seeking service connection for knee and foot problems, but did not identify any back problems, suggesting that again that he was not having back problems at that time. 

Post-service, no evidence shows any back problems for approximately six years.  

As will be discussed below, several medical opinions have been obtained which have unanimously concluded that it was less likely than not that the Veteran's back disability either began during or was otherwise caused by his military service.  As such, service connection on a direct basis is not warranted.

Likewise, there is no basis for presumptive service connection.  A chronic back disability was not diagnosed in service or within a year of separation, and the Veteran has not reported experiencing back problems continuously since service.   

Turning to service connection on a secondary basis, the Veteran contends that his back disability was either caused or aggravated by his service connected right foot and knee disabilities.  In support of his position, the Veteran submitted a letter from Dr. Walker-McNair dated December 2006.  In the letter, Dr. Walker-McNair wrote that she had been treating the Veteran on and off since September 2005.  She noted that the Veteran reported experiencing pain in his left hip, back and leg during that time.  After conducting an MRI, referring the Veteran to a neurologist for treatment and recommending conservative over the counter treatment and physical therapy, Dr. McNair opined that the Veteran's improper balance as a result of his weight shifting due to his right foot disability is what caused his mobile spondylolisthesis.  She believed that this improper balance is what caused pressure on the Veteran's nerve roots and constantly aggravated his left lower back.  However, Dr. McNair-Walker did not cite to any findings in medical literature to support her conclusions which becomes relevant in that the subsequent VA examiners explained that nowhere in the medical literature was there support for the conclusion that arthritis in the lower extremities caused spondylolisthesis in the spine.  Dr. McNair-Walker also failed to address why a congenital defect, namely pars defect would not have been the most likely cause for the Veteran's back condition, irregardless of any lower extremity disability.

Two VA opinions have been obtained as well.  In May 2007, a VA examiner concluded that the Veteran's low back disability was most likely due to other causes, explaining that there was no medical literature which supported the theory that spondylolisthesis was either caused or aggravated by arthritis in the foot or knee.  

A second opinion was obtained in June 2013.  The examiner explained that the Veteran's spine condition was a bilateral pars defect with spondylolisthesis, which is often due to overuse and hyperextension as an adolescent playing sports such as football or gymnastics.  The examiner added that the pars defect at L5 is exceptionally common in adolescent athletes.  Here, the examiner noted that the Veteran had a history with one minor accident in the military, although not an overuse accident or severe accident.  However, the examiner noted that the Veteran's back issues began years after military service.  The examiner noted no linkage in the Veteran's history or records that would link the bilateral pars defect to his military service.  The examiner explained that spondylolisthesis is considered a result of the pars defect allowing for the slippage.  As such, he concluded that it was less likely than not that the Veteran's back disability condition was caused by active service.  

The examiner was also asked whether it was at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected osteoarthritis of the right first and second metatarsophalangeal joints and/or traumatic arthritis of the right knee caused any currently diagnosed lumbar spine disability, including spondylolisthesis L5-S1.  The examiner was asked to consider the Veteran's propensity to shift his weight from the right lower extremity to the left due to the service-connected disability of the right foot.

In response, the examiner explained that the likelihood of such relationships has no definitive proof in medical literature and as such the lower extremity disabilities could not explain his lumbar condition.  The examiner explained that the Veteran's back condition was caused by acute trauma, a congenitally/genetically weak pars or excessive extension based sports activities, adding again that there is no mechanism to have knee or metatarsophalangeal joints be related to this particular type of back condition.  Because there is no relationship between knee or metatarsophalangeal joints and the Veteran's particular type of back condition, the examiner also concluded that the knee and foot did not aggravate the back disability.

As described, the Board is faced with three opinions that are all from medical professionals who are presumed to be qualified to provide the opinions.  As such, these opinions all constitute probative evidence.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

As noted, the Board accepts all of the medical opinions as competent and credible, but the Board must determine what evidence is the most probative.  Here, as the two VA examiners pointed out, there is simply no support in the medical literature for the conclusion that the Veteran's service-connected osteoarthritis of the right first and second metatarsophalangeal joints and/or traumatic arthritis of the right
knee caused or aggravated a currently diagnosed lumbar spine disability.  This factor weighs heavily against the opinion of Dr. Walker-McNair, as she did not cite to any medical literature to support her conclusion.  Dr. Walker-McNair also did not address the fact that the Veteran's pars defect was a congenital defect that was known to commonly lead to spondylolisthesis.  The absence of these two things from her opinion greatly undermines the weight of her opinion.  While Dr. Walker-McNair explained a mechanism she felt was responsible for the Veteran's disability, it does not appear to be supported by the medical community as it was not supported by medical literature.  Conversely the opinions from the two VA examiners explained the Veteran's pars defect and how it was known to lead to disc slippage in the back, which is what occurred in the Veteran's case.  As such, the Board ultimately finds the VA examiners' opinions to be of greater probative value than Dr. Walker-McNair's opinion, and the examiners' opinions are therefore afforded greater evidentiary weight.  When this is done, the weight of the competent evidence is against a finding that the Veteran's back disability either began during or was otherwise caused by his military service, or that it was caused or aggravated by a service connected disability of the right lower extremities.

The Board acknowledges the Veteran's belief that his right lower extremity disabilities caused or aggravated his back disability.  However, while, the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an internal spinal condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

As described, the weight of the evidence is against a finding of service connection for a back disability and the claim is denied.
 

ORDER

An evaluation in excess of 10 percent prior to July 19, 2010 and in excess of 20 percent from July 19, 2010 onward for a right knee disability is denied.

Service connection of a left knee condition to include as secondary to service-connected right foot and right knee disabilities is denied.  

Service connection of a low back condition, to include as secondary to service connected right foot and right knee disabilities, is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


